                                                                                 Colson Law PLLC
                                                                                 80 Broad Street, 19th Floor
                                                                                 New York, NY 10004
                                                                                 (212) 257-6455
                                                                                 www.colsonlaw.com




                                            June 14, 2021

By ECF

Honorable Naomi Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, N.Y. 10007


       Re:    United States v. Randy Martinez, 19 Cr. 674 (NRB)

Dear Judge Buchwald:

       I write with the consent of the government to respectfully request a two-month
adjournment of the sentencing hearing, currently scheduled for July 14, 2021. The additional
time will allow us to continue meeting with Mr. Martinez and to gather additional mitigation
materials from educators, counselors and family members.

       Thank you for your consideration.


                                                Respectfully submitted,

                                                /s/

                                                Deborah Colson
                                                (917) 543-6490 (c)


cc: AUSA Danielle Sassoon
